Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 02/03/2021.  Claims 1-14, of which claims 1 and 8 are independent, were pending in this application and have been considered below. Claim 15 is now cancelled.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 02/03/2021, with respect to the rejection of claim 15 under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No.8767857 have been fully considered and are persuasive.  The rejection of claims is moot, claim 15 is now cancelled.
Applicant’s arguments, with respect to the rejection of claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1 -14 of U.S. Patent No. 8767857 in view of Mitzlaff (US 2003/0107434A1) and claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,587,315 in view of Mitzlaff (US 2003/0107434A1) have been fully considered and are persuasive.  The rejection of claims has been withdrawn in view of Terminal Disclaimer filed and approved on 02/03/21.
Allowable Subject Matter
4.         Claims 1-14 are allowed.



6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 8, the prior art of record, specifically
 Xu (US 20090175156) teaches in fig. 2 a method for multiple-input multiple-output(DSL MIMO system [0050]) impairment pre-compensation(NEXT shown in fig. 1 and pre-compensation unit, block 21 in fig. 2) comprising: receiving (see 26) a plurality of input signals ([0040], data sent via a plurality of communication lines is processed jointly in crosstalk precompensator 22) forming a multiple-input signal in a multiple-input multiple-output system ([0056], are processed by a crosstalk cancellation circuit 27)
generating (control calculation 20, [0058], wherein control and calculation circuit for example at the initialization of the communication determines H, for example using channel estimation^ pre-distorted multiple-input signal from the received multiple-input signal(block 21 , fig.2); generating a multiple-output signal by feeding the pre-distorted multiple-input signal into a multiple-input and multiple-output transmitter ( see communication between lines 28 and 29 in fig. 2); estimating impairments(channel tracking [0052], channel tracking matrix P is adjusted to changes in the properties of the 
 (see 22, [0040-[0047], precompensation matrix):
nonlinear processing blocks(block 22, [0043]) (plurality of communication lines are processed jointly in crosstalk pre-compensation 22 in order to provide cross talk reduction, [0040])

McCallister (US 7342976) teaches in (figs. 1 and 2) a method/circuit (see title) for multiple-input multiple-output impairment pre-compensation (see signal 114, 110 and 200 in fig. 1) comprising: receiving a multiple-input signal(see 104 in fig. 1, col.7, lines 50-59); generating a pre-distorted multiple-input signal(118) from the received multiple-input signal ( 104, 112); generating a multiple-output signal (I and Q,118) by feeding the pre-distorted multiple-input signal (I and Q 118) into a multiple-input(D/A(122),LPF (144) and 126 (Direct Quadrature upconversion) and multiple-output (I and Q from 200);
estimating impairments generated(feedback signal 123 to 200) by the multiple-input and multiple-output ( D/A(122),LPF (144) and 126 (Direct Quadrature upconversion); and
adjusting the pre-distorted multiple-input signal to compensate for the estimated impairments( see feedback signal 114,117,134,123, see step 408).
Dent (US 6157811) teaches in fig. 16, Dent discloses wherein generating a pre-distorted multiple-input signal comprises feeding the received multiple-input signal to a matrix of pre-processing cells (see 1603, the output signals from the matrix processor  
However, none of the prior arts cited alone or in combination provides the motivation to teach estimating impairments generated by the multiple-input and multiple-output transmitter, the impairments comprising nonlinear crosstalk between distinct ones of the plurality of input signals; and adjusting the pre-distorted multiple-input signal to compensate for the estimated impairments, wherein generating the pre-distorted multiple-input signal comprises feeding the received multiple-input signal to a matrix of pre-processing cells, comprising, in each of the pre-processing cells of the matrix:
nonlinear processing blocks compensating for multiple-input multiple-output nonlinear distortions and an effect of interferences between signal paths of the multiple input signal and signal paths of the multiple-output signal; and linear processing blocks compensating for the multiple-input multiple-output linear distortions and the effect of interferences between the signal paths of the multiple-input signal and the signal paths of the multiple-output signal as recited in claims 1 and 8.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 11, 2021